     Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.2 Filed 02/17/21 Page 1 of 14




                  Continuation of Application for Search Warrant

        I, Heather Williamson, being duly sworn, state as follows:

I.      Introduction

        1.    I make this Continuation of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of

property – a cellular telephone, namely, a red Apple iPhone XR with IMEI number

353067106914353 as described more fully in Attachment A (the “Subject Device”)

– that is currently in the possession of law enforcement, and the extraction of

electronically stored information from that property as described in Attachment B.

        2.    I am a Special Agent of the Drug Enforcement Administration (“DEA”)

and have been so employed since January 2013. I am currently assigned to the

Grand Rapids District Office. Previously, I was assigned to the Southwest Border

Initiative Group-3 (“SWB-3”) and to the Los Angeles Strike Force for approximately

six years. The Los Angeles Strike Force is an investigative group jointly led by the

DEA and the FBI, and composed of several other federal, state, and local agencies

that is focused on the disruption of the Mexico-based Sinaloa Cartel.           Prior to

working as a DEA Special Agent, I completed 20 weeks of training at the DEA

Academy      in   Quantico,   Virginia,   which   included   instruction   in   narcotics

identification, detection, trafficking, and interdiction; money laundering techniques;

asset identification, seizure, and forfeiture; and techniques used by narcotics

traffickers to avoid detection by law enforcement officials. I have investigated drug

trafficking organizations involved in violating various federal laws, including, but
  Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.3 Filed 02/17/21 Page 2 of 14




not limited to, unlawful importation of controlled substances; the distribution of

controlled substances; manufacturing of controlled substances; and possession with

intent to distribute controlled substances, including cocaine, methamphetamine,

heroin, and other dangerous drugs; as well as money laundering. I have participated

in investigations of unlawful drug trafficking and money laundering and, among

other things, have conducted or participated in surveillance; execution of search

warrants; debriefings of informants; reviewing of taped conversations and drug

records; and have participated in investigations that include the interception of wire

communications.

     3.     Through my training, education and experience, I have become familiar

with the manner in which illegal drugs are transported, stored, and distributed, the

methods of payment for such drugs, the laundering of narcotics proceeds, and the

dialect (lingo) and coded language used by narcotics traffickers. In connection with

my duties, I investigate criminal violations of the federal and state controlled

substance laws, including, but not limited to, conspiracy and attempt to possess with

intent to distribute and to distribute controlled substances, in violation of Title 21,

United States Code, Section 846; possession with intent to distribute and

distribution of controlled substances, in violation of Title 21, United States Code,

Section 841(a)(1); use of communication facilities to facilitate drug trafficking

offenses, in violation of Title 21, United States Code, Section 843(b); and offenses

involving money laundering as well as conspiracy and attempt to do the same, in

violation of Title 18, United States Code, Sections 1956 and 1957. Many of these
      Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.4 Filed 02/17/21 Page 3 of 14




investigations also involve firearms offenses, including violations of Title 18, United

States Code, Sections 922(g) and 924(c).

        4.     Because this Continuation is for the limited purpose of establishing

probable cause to support the issuance of a search warrants for the proposed Subject

Device, it contains only a summary of relevant facts. I have not included each and

every fact known to me or to other law enforcement officers concerning the entities,

individuals, and events described in this Continuation.

        5.     The statements contained in this Continuation are based in part on: (a)

my personal participation in this investigation; (b) information provided by other

federal and state law enforcement officers, including members of the Michigan State

Police’s West Michigan Enforcement Team (WEMET); (c) laboratory analysis reports;

(d) surveillance reports; (e) criminal history records; (f) information from confidential

informants; and (g) my training and experience and the training and experience of

other law enforcement agents.

II.      Overview of Investigation

        6.     This Continuation is based on the DEA and WEMET’s investigation into

the drug trafficking activities of Delando JOHNSON, a/k/a “Fox,” and his criminal

associates. On January 29, 2021, Magistrate Judge Phillip J. Green of the United

States District Court for the Western District of Michigan issued an arrest warrant

pursuant to a criminal complaint charging D. JOHNSON with multiple instances of

distribution of heroin. See United States v. D. Johnson, No. 21-mj-00043.
   Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.5 Filed 02/17/21 Page 4 of 14




       7.    The continuation in support of the criminal complaint established

probable cause that, in May 2020, D. JOHNSON distributed heroin on three separate

occasions. The facts stated in that continuation are incorporated by reference here

and can be provided to the Court upon request.

       8.    D. JOHNSON’s criminal history includes state convictions for

delivery/manufacturing     of   cocaine/heroin     less   than   50   grams    in     2009;

possession/purchase/use of fraudulent proof of age in the purchase of tobacco for

minors also in 2009; possession of a controlled substance on school property less than

25 grams in 2011; possession of cocaine/heroin less than 25 grams in 2012;

misdemeanor interfering with electronic communications in 2014; a second or

subsequent conviction for delivery/manufacturing of cocaine/heroin less than 50

grams in 2015; larceny in a building also in 2015; and felony firearms/weapons and

possession of a firearm by a felon also in 2015.

III.   PROBABLE CAUSE

       A.    D. JOHNSON’s Historical Use of Cell Phones to Communicate
             about Drug Trafficking

       9.    Based    on   my   training,   experience,    and   familiarity   with     the

investigation, I know that drug traffickers use their phones to communicate about

drug trafficking. I also know that drug traffickers frequently utilize more than one

cellular phone for their illegal activities in an effort to thwart detection by law

enforcement.

       10.   Specifically, I know that D. JOHNSON uses cellular telephones to

arrange drug deals and to communicate with fellow drug traffickers. For example,
    Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.6 Filed 02/17/21 Page 5 of 14




D. JOHNSON used telephone number (231) 329-5909 in May 2020 to arrange three

drug deals in which he sold heroin to a confidential source, as outlined in the criminal

complaint. See No. 21-mj-00043. For each of the three deals, on May 4, 2020, May

11, 2020, and May 27, 2020, respectively, D. JOHNSON communicated directly with

the confidential source via telephone number (231) 329-5909 to arrange to sell the

source 3.83 grams, 10.3 grams, and 11.25 grams of heroin with fentanyl compound or

methamphetamine.

       11.   As outlined in the criminal complaint, D. JOHNSON also used

telephone number (231) 329-5909 to communicate with other drug traffickers in the

Muskegon area, including BRENT WILKERSON.1 Specifically, between October 26,

2020 and January 2, 2021, telephone number (231) 329-5909 was in contact with the

phone WILKERSON used to arrange his own drug deals on 14 separate occasions.

       B.    D. JOHNSON’s Arrest on February 2, 2021

       12.   Beginning at approximately 7:14 a.m. on February 2, 2021, investigators

conducted surveillance of the residence at 725 Allen Avenue, Muskegon, Michigan to

attempt to execute the aforementioned arrest warrant of D. JOHNSON.

Investigators knew that D. JOHNSON resided at 725 Allen Avenue based on a

November 17, 2020 cell phone bill using that address as a billing residence.




1In January 2021, WILKERSON was charged by criminal complaint in the United
States District Court for the Western District of Michigan based upon his sales of
heroin to the same confidential source D. JOHNSON sold to as well his sales of heroin
and methamphetamine to an undercover police officer posing as a drug customer. See
United States v. Wilkerson, 1:21-mj-00045.
  Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.7 Filed 02/17/21 Page 6 of 14




      13.    Shortly after 10:00 a.m. on February 2, 2021, D. JOHNSON exited the

residence at 725 Allen Avenue and entered into a white GMC Yukon XL with no other

passengers. A fully marked police car then initiated its lights and sirens and effected

a traffic stop to arrest D. JOHNSON in the parking lot of a Muskegon area

restaurant. After D. JOHNSON exited the vehicle, investigators conducted a pat

down search of D. JOHNSON, recovering a quantity of cash from his pocket. Later,

investigators conducted a second pat down search and recovered two baggies from D.

JOHNSON’s groin area. The baggies field tested positive as approximately 7.2 grams

of heroin and approximately 5.7 grams of cocaine base (crack). In the center console

area of the vehicle, investigators seized a digital scale with white residue. Also in the

car, investigators seized a cellular telephone with call number (231) 329-5909 as well

as the Subject Device.

     14.     Investigators subsequently applied for a warrant to search the residence

at 725 Allen Avenue. On February 2, 2021, Magistrate Judge Ray Kent of the United

States District Court for the Western District of Michigan issued the requested search

warrant. See No. 21-mj-00064.

      15.     Investigators executed the search warrant at D. JOHNSON’s residence

the same day – February 2, 2021.         At the time that investigators entered the

residence, no one was inside. During their subsequent search, investigators located

a locked safe inside a kitchen cabinet of the residence. D. JOHNSON was ultimately

found to have the key to the safe, which he had stored on the same key ring on which
  Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.8 Filed 02/17/21 Page 7 of 14




he had also placed the key to the white GMC Yukon XL and the key to the residence

at 725 Allen Avenue.

      16.    Investigators unlocked the safe. Inside, they found what subsequently

field tested positive as approximately 10.5 grams of cocaine base (crack) and 67 grams

of heroin/fentanyl. Investigators also found a loaded .45 caliber handgun inside the

safe as well as more than $5,900 in cash.

      17.    Also in the kitchen of 725 Allen Avenue, investigators found two digital

scales and baggies used to package drugs. These are items that I know, based upon

my training and experience, to be indicative of drug trafficking.

      18.    In the bedrooms of the house, investigators located mail in D.

JOHNSON’s name (but bearing an address other than 725 Allen Avenue).

Investigators also located several fully loaded magazines for a .223 rifle and various

rounds of loose ammunition. Because D. JOHNSON is a convicted felon, I know that

he is prohibited from possessing firearms and ammunition.

      19.    Finally, in one of the bedrooms, investigators recovered a bag of

suspected methamphetamine. The drugs were subsequently weighed and field tested

as approximately 290 grams of methamphetamine.

      C.     Probable Cause to Search the Subject Device

      20.    There is probable cause to believe that forensic examination of the

Subject Device will reveal electronic evidence of drug trafficking. The applied-for

warrant would authorize the forensic examination of the Subject Device listed in
  Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.9 Filed 02/17/21 Page 8 of 14




Attachment A for the purpose of identifying electronically stored data particularly

described in Attachment B.

      21.    As shown above, D. JOHNSON uses cellular phones to arrange drug

deals. Furthermore, D. JOHNSON uses cellular phones to communicate with other

known drug traffickers in the Muskegon area.

      22.    I know from training and experience that drug traffickers frequently

utilize mobile telephones to facilitate drug transactions. Drug traffickers rely upon

voice phone services, SMS and MMS text messaging, social media instant messaging

services, and electronic mail apps to communicate with suppliers, customers, and

confederates.   Mobile telephones are portable and phone providers often do not

require purchasers or users of the devices to provide their true names and/or

addresses, so drug traffickers often maintain multiple devices to avoid detection by

law enforcement. Mobile phones often contain evidence indicative of drug trafficking,

including records of incoming and outgoing calls; text messages; photographs of

narcotics, coconspirators, or currency; and, in the case of “smart phones,” Global

Positioning System (“GPS”) data indicating the location of the device at given points

in time.

      23.    Based on my training and experience, I know that electronic devices

such as the Subject Device, can be used to store electronic information for long

periods of times, including years. Even if a drug trafficker is being cautious of law

enforcement detection and deleting the substance of communications, significant

data may still remain on the phone, such as call logs, contact information,
  Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.10 Filed 02/17/21 Page 9 of 14




photographs, wireless internet connections (which can reveal location information),

and other location information.

      24.    Further, based upon my training, experience, and participation in drug

investigations and financial investigations relating to drug investigations, I am

aware of the following:

             a.    Drug traffickers often keep names, aliases, and/or contact
                   information of suppliers, purchasers, and others involved in drug
                   trafficking in their devices;

             b.    Drug traffickers sometimes use electronic messaging or
                   messaging apps, in addition to MMS, SMS text messages, and
                   voice call, to communicate with suppliers, purchasers, and others
                   involved in drug trafficking on their devices;

             c.    Drug traffickers often take pictures or videos of their drug
                   trafficking associates, drugs, money and/or firearms, which they
                   store on their devices;

             d.    Drug traffickers often maintain, on hand, large amounts of
                   currency in order to maintain and finance their on-going narcotics
                   business and often store information related to the profits of their
                   narcotics trafficking on their devices;

             e.    Global Position System (GPS) data on phones may show the
                   location of a drug trafficker at a given time, which may provide
                   corroborating evidence of a drug delivery or other instance of drug
                   trafficking;

             f.    User attribution data and usernames, passwords, documents, and
                   browsing history can provide evidence that the device is being
                   used by a drug trafficker and can provide other useful evidence to
                   the drug investigation;

             g.    Drug traffickers often use the Internet to look up various
                   information to support their drug trafficking activities on their
                   devices;

             h.    Drug traffickers often have unexplained wealth and assets as
                   they do not have a job, nor do they report income on their state or
 Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.11 Filed 02/17/21 Page 10 of 14




                   federal tax returns. Subjects often use cash, money orders, and
                   cashier’s checks, and prepaid debit cards as a way of purchasing
                   items as a way to disguise where the funds are ultimately coming
                   from. Subjects will place assets in the names of nominees, which
                   are often friends and family members in an attempt to hide the
                   true ownership of the assets. It is common for drug traffickers to
                   maintain books, records, receipts, notes, ledgers, receipts relating
                   to the purchase of financial instruments and or the transfer of
                   funds, and other papers relating to the transportation, ordering,
                   sale and distribution of controlled substances. That the
                   aforementioned books, records, receipts, notes, ledgers, etc., are
                   maintained where the traffickers have ready access to them,
                   including their devices;

             i.    It is common for persons involved in drug trafficking to maintain
                   evidence pertaining to their obtaining, secreting, transfer,
                   concealment and or expenditure of drug proceeds on their devices.
                   This evidence includes information related to currency, financial
                   instruments, precious metals and gemstones, jewelry, books,
                   records, invoices, receipts, records of real estate transactions,
                   bank statements and related records, passbooks, money drafts,
                   letters of credit, money orders, bank drafts, cashier’s checks, bank
                   checks, safe deposit box receipts or keys, records concerning
                   storage lockers and money wrappers; and

             j.    Drug traffickers frequently receive their supply of drugs through
                   packages sent by U.S. Mail or third-party delivery service and
                   frequently keep copies of tracking numbers, receipts and
                   photographs of packaged narcotics on their devices.

                               TECHNICAL TERMS

      25.    Based on my training and experience, I use the following technical terms

to convey the following meanings:

            a.    Wireless telephone: A wireless telephone (or mobile telephone, or
                  cellular telephone) is a handheld wireless device used for voice and
                  data communication through radio signals. These telephones send
                  signals through networks of transmitter/receivers, enabling
                  communication with other wireless telephones or traditional “land
                  line” telephones. A wireless telephone usually contains a “call log,”
                  which records the telephone number, date, and time of calls made
                  to and from the phone.           In addition to enabling voice
Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.12 Filed 02/17/21 Page 11 of 14




              communications, wireless telephones offer a broad range of
              capabilities. These capabilities include: storing names and phone
              numbers in electronic “address books;” sending, receiving, and
              storing text messages and e-mail; taking, sending, receiving, and
              storing still photographs and moving video; storing and playing
              back audio files; storing dates, appointments, and other
              information on personal calendars; and accessing and downloading
              information from the Internet. Wireless telephones may also
              include global positioning system (“GPS”) technology for
              determining the location of the device.

        b.    Digital camera: A digital camera is a camera that records pictures
              as digital picture files, rather than by using photographic film.
              Digital cameras use a variety of fixed and removable storage media
              to store their recorded images. Images can usually be retrieved by
              connecting the camera to a computer or by connecting the
              removable storage medium to a separate reader. Removable
              storage media include various types of flash memory cards or
              miniature hard drives. Most digital cameras also include a screen
              for viewing the stored images. This storage media can contain any
              digital data, including data unrelated to photographs or videos.

        c.    Portable media player: A portable media player (or “MP3 Player”
              or iPod) is a handheld digital storage device designed primarily to
              store and play audio, video, or photographic files. However, a
              portable media player can also store other digital data. Some
              portable media players can use removable storage media.
              Removable storage media include various types of flash memory
              cards or miniature hard drives. This removable storage media can
              also store any digital data. Depending on the model, a portable
              media player may have the ability to store very large amounts of
              electronic data and may offer additional features such as a
              calendar, contact list, clock, or games.

        d.    GPS: A GPS navigation device uses the Global Positioning System
              to display its current location. It often contains records the
              locations where it has been. Some GPS navigation devices can give
              a user driving or walking directions to another location. These
              devices can contain records of the addresses or locations involved
              in such navigation. The Global Positioning System (generally
              abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the
              Earth. Each satellite contains an extremely accurate clock. Each
              satellite repeatedly transmits by radio a mathematical
              representation of the current time, combined with a special
              sequence of numbers. These signals are sent by radio, using
 Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.13 Filed 02/17/21 Page 12 of 14




                     specifications that are publicly available. A GPS antenna on Earth
                     can receive those signals. When a GPS antenna receives signals
                     from at least four satellites, a computer connected to that antenna
                     can mathematically calculate the antenna’s latitude, longitude, and
                     sometimes altitude with a high level of precision.

            e.       PDA: A personal digital assistant, or PDA, is a handheld electronic
                     device used for storing data (such as names, addresses,
                     appointments, or notes) and utilizing computer programs. Some
                     PDAs also function as wireless communication devices and are used
                     to access the Internet and send and receive e-mail. PDAs usually
                     include a memory card or other removable storage media for storing
                     data and a keyboard and/or touch screen for entering data.
                     Removable storage media include various types of flash memory
                     cards or miniature hard drives. This removable storage media can
                     store any digital data. Most PDAs run computer software, giving
                     them many of the same capabilities as personal computers. For
                     example, PDA users can work with word-processing documents,
                     spreadsheets, and presentations. PDAs may also include global
                     positioning system (“GPS”) technology for determining the location
                     of the device.

            f.       IP Address: An Internet Protocol address (or simply “IP address”)
                     is a unique numeric address used by computers on the Internet. An
                     IP address is a series of four numbers, each in the range 0-255,
                     separated by periods (e.g., 121.56.97.178).          Every computer
                     attached to the Internet computer must be assigned an IP address
                     so that Internet traffic sent from and directed to that computer may
                     be directed properly from its source to its destination. Most
                     Internet service providers control a range of IP addresses. Some
                     computers have static—that is, long-term—IP addresses, while
                     other computers have dynamic—that is, frequently changed—IP
                     addresses.

            g.       Internet: The Internet is a global network of computers and other
                     electronic devices that communicate with each other. Due to the
                     structure of the Internet, connections between devices on the
                     Internet often cross state and international borders, even when the
                     devices communicating with each other are in the same state.

      26.        Based on my training and experience, I believe that the Subject Device

has capabilities that allow them to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, and/or PDA. In my training and
 Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.14 Filed 02/17/21 Page 13 of 14




experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.

              ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      27.    Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.

      28.    Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Subject Device was used, the purpose of

their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Subject Device because:

            a. Data on the storage medium can provide evidence of a file that was
               once on the storage medium but has since been deleted or edited, or of
               a deleted portion of a file (such as a paragraph that has been deleted
               from a word processing file).

            b. Forensic evidence on a device can also indicate who has used or
               controlled the device. This “user attribution” evidence is analogous to
               the search for “indicia of occupancy” while executing a search warrant
               at a residence.

            c. A person with appropriate familiarity with how an electronic device
               works may, after examining this forensic evidence in its proper
               context, be able to draw conclusions about how electronic devices were
               used, the purpose of their use, who used them, and when.

            d. The process of identifying the exact electronically stored information
               on a storage medium that are necessary to draw an accurate conclusion
               is a dynamic process. Electronic evidence is not always data that can
               be merely reviewed by a review team and passed along to
 Case 1:21-mj-00093-PJG ECF No. 1-1, PageID.15 Filed 02/17/21 Page 14 of 14




               investigators. Whether data stored on a computer is evidence may
               depend on other information stored on the computer and the
               application of knowledge about how a computer behaves. Therefore,
               contextual information necessary to understand other evidence also
               falls within the scope of the warrant.

            e. Further, in finding evidence of how a device was used, the purpose of
               its use, who used it, and when, sometimes it is necessary to establish
               that a particular thing is not present on a storage medium.

      29.    Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

devices consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

      30.    Manner of execution. Because this warrant sought in this continuation

seeks permission to examine a device that is currently in the possession of law

enforcement, the execution of this warrant does not involve the physical intrusion

onto a premises. Consequently, I submit there is reasonable cause for the Court to

authorize execution of the warrant for search of the Subject Device at any time in

the day or night.

IV.   Conclusion

      31.    Based on the above information, I believe that there is probable cause to

search the Subject Device.
